DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 9/16/22 have been fully considered and entered. Claims 21, 33 and 47 have been amended as requested. Applicant’s amendments are not found sufficient to overcome the cited prior art of record and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. 

Response to Arguments
3.	Applicants amended claims 21, 33 and 47 to recite that the graft material has a top and bottom surface wherein the top or the bottom surface comprise a plurality of protrusions. Applicants argue that the secondary reference of Everland et al., US 2012/0165957 does not teach the plurality of protrusions on the top or bottom surface of the non-woven graft material. Specifically, Applicants assert that Everland et al., US 2012/0165957 teach applying a reinforcing material such as biodegradable thread-like sutures to the surface of the non-woven graft and such reinforcing threads do not constitute the claimed surface protrusions. In response, this is not found persuasive. The Examiner is of the position that since Applicants do limit the protrusions to having any particular shape, height and/or surface density, the biodegradable reinforcing threads applied to surface of the non-woven graft material as taught by Everland et al., US 2012/0165957 would create the claimed surface protrusions. Applicants are directed to figure 5 of Everland et al., US 2012/0165957 which illustrate various surface patterns created by the biodegradable reinforcing threads. Additionally, Everland et al., US 2012/0165957 teach that non-woven graft material is not only reinforced with the biodegradable reinforcing threads but also with a welded pattern (section 0202). The Examiner is of the position that welded pattern would also result in surface comprising a plurality of protrusions. Still further, as previously set forth Applicants have not limited the non-woven graft material to a single layer or that the protrusions on the surface of the non-woven graft material are produced by a method such as embossing or that the surface of the non-woven graft is embossed in such a way to provide a surface having protrusions of a certain size, shape, height and/or density. Without such limitations, the Examiner is of the position that the teachings of Everland et al., US 2012/0165957 renders obvious the claimed plurality of protrusions. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 21-22, 25-28,31-36,39-42,45-49,52-55 and 58-59 stand rejected under 35 U.S.C. 103 as being unpatentable over McCullen et al., WO 2012/080706. (Note: US 9,393, 097 is the reference cited in the rejection below)
The patent issued to McCullen et al., teach forming a layered fibrous article having first, second and third layers wherein the fibers are formed by electrospinning and can be random-oriented with the layers (title, abstract, column 1, 55-60 and column 2, 1-25). The Examiner considers such a layer sufficient to meet the limitation of interlaid non-woven. McCullen et al., teach that the diameter of the fibers in the layers range from .1-5 microns (column 2, 45-50). McCullen et al., teach that each layer of fiber can be made from the same or different biocompatible polymers. For example, the first layer can be made from poly(lactic acid) (column 3, 25-35). With regard to the second polymer, McCullen et al., teach that the layers may comprise a different polymer from the polymer fibers of another layer (column 3, 25-35). For example, McCullen et al., the second layer can also comprise a mixture of biocompatible polymers such as the claimed poly (caprolactone) and poly (lactic acid) (column 3, 35-40). McCullen et al., teach forming the first, second and third layers by sequential electrospinning and thus comprise a single entry without any additional joining layers between the layers (column 4, 50-60). Though, McCullen et al., teach the use of additional components, it appears that the additional constituents are not required. Applicant’s use of comprising does not preclude a layered article or an article having multiple layers. McCullen et al., teach pore sizes ranging from 10-1000 microns (column 6, 50-60).  With regard to the intended use of attaching to tissue and the property of suture pull out strength, the Examiner is of the position that it is expected that once the biocompatible article of McCullen et al., is formed said article would exhibit the claimed features and properties. 
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

6.	Claims 23-24, 29-30, 37-38, 43-44,50-51 and 56-57 stand rejected under 35 U.S.C. 103 as being unpatentable over McCullen et al., WO 2012/080706. (Note: US 9,393, 097 is the reference cited in the rejection below) in view of Everland et al., US 2012/0165957.  
	McCullen et al., does not teach the claimed patterning features.  Everland et al., teach patterning to the non-woven scaffold to impart strength (section 201, 202, 278 and 279). The Examiner is of the position that such patterns would result in the claimed at least one projection and at least one indentation arising from the surface. With regard the projections and/ or indentions having uniform or gradual gradient features, the Examiner is of the position that such features are a function of the apparatus/materials used to impart the patterns. A person of ordinary skill in the art would recognize that any number of patterns featuring uniform or gradual gradient projections and/or indentions can be accomplished via the design of the apparatus/materials used to impart the pattern. 
	Therefore, motivated by the desire to impart strength to the bio-absorbable material, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to pattern the surface of the non-woven layers of McCullen et al., as taught by Everland et al. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached at 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789